712 N.W.2d 448 (2006)
474 Mich. 1118
Theresa SAUKAS, Plaintiff-Appellant,
v.
WALKER STREET PHARMACY, INC., Defendant-Appellee.
Docket Nos. 129473 & (66). COA No. 260560.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the August 4, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for leave to file brief amicus curiae is GRANTED.
CAVANAGH and KELLY, JJ., would grant leave to appeal.